     

/16/20 Page 1 of 8 .

Case 8:20-cv-00692-PX Document 1-7

   
 

    

Appendix 3 te DCD 185-002 e
fficer’s Name: Print anf Signature Date
CASE w KIC | } 3+ CO
— 7

 

MARYLAND DIVISION OF CORRECTION
REQUEST FOR ADMINISTRATIVE REMEDY | R E Cc & I V E D

(Instructions for completing this form are on the back)
| SEP 038 2019
TO: ] Warden of Institution
ARP OFFICE

Emergency Request:

 

MB Check only if your complaint poses a continued threat to your health, safety, or Weg
CUMBER
ron CASON Mage 5. Agas7t Wil,
Last Name First Name Middle Initial DOC Number Institution

Housing Location 3S Protective Custody L] - Administrative Segregation [J Disciplinary Segregation
EVE BREEN HERE SLWEE — PartA- INMATE REQUEST AU Guisr ay T HAVE NONE
OF PY PooPeRy, < HAS ND CATHETERS, TTS THE MEDre dy peeps: THEY sevt
Me one LD STRATGAT ompeTEM, T ve BEEN USEING THE cate gy.
Fon Ole RA Week Oni DHA dev/rLOPED 4 OTE, Tc prin

Aue.36 45 (Com) hea J Ca

_ Date Signature of Inmate

Part B- RESPONSE

See Attached. -

 

Signature of Warden

 

Date
You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 
Case 8:20-cv-00692- PX Document 1-2. Filed Like eG

Part A (Continued) - INMATE REQUEST

 

YT 1 see ale No
= |
©) CXle Aenchettg “OLDS ONE of THE Nueges THat |

 

 

SNE Cae TER AND T TOU HEZ Aw

weet! Aa NOTE Be Leos.)

 

 

 

 

 

Ag SANG Hag so Thain sro

Inmate’s Name: Print and Signature DOC #

 
Case 8:20-cv-00692-PX Document 1-2 Filed 03/16/20 Page 3 of 8

WCI-1523-19

Your request for administrative remedy has been found meritorious. You transferred
into the institution on 8/23/19. At this time it is noted that you use urinary catheters
however there is no documentation that you have any on your arrival nor that you

-were provided with any. On 9/8/19 you were scheduled with the provider for chronic

care however due to family day and you being on segregation you could not be
escorted to medical. You were to be rescheduled during the week for this missed
appointment. According to your medical file you did submit 3 sick calls related to this
issue. You submitted these on 9/16/19, 9/17/19 and 9/18/19. You were evaluated for
all three sick calls on 9/22/19 by the provider. This however was outside of the

— established time frame to be seen for 2 out of 3 of the sick calls. On 9/22/19 you were
evaluated by the provider. At this time your medications for pain and discomfort were

reordered. You were also ordered the supplies needed for self-cathing yourself.
Medical staff is to be reminded of the importance of following policies, procedures’
and orders thus ensuring adequate medical care is being provided. You will continue
to be monitored through the sick call process.

GrLu-14 WAAALA, Att bean

Date : - Signature

 
Case 8:20-cv-00692-PX Document 1-2 Filed 03/16/20 Page 4 of 8

WCI-2238-19

Your request for administrative remedy has been found meritorious in part. According
to your medical file on 11/11/19 you signed the DPSCS Receipt for Accountable
Items acknowledging receipt of 56°18 french catheters. It is further noted that you

have submitted three sick calls requesting to be seen. One was for your pain and skin

cream. The second one was regarding not receiving your supplies. The third one was
about a possible UTI. You have been scheduled to see the provider to discuss your
concems however this appointment has been scheduled outside the established time
frame for you to be seen. Medical staff is to be reminded of the importance of
following policies, procedures and orders thus ensuring adequate medical care is being

provided. You will continue to be monitored through the sick call process.

    

In-foa [9019

Date

 

Si enature
te
RM ee gn,

 

Case 8:20-cv-00692-PX Document 1-2 Filed 03/16/20 Page 5 of 8

Part-B _ (Warden’s Response)

~ CASON MARC 180571 | DRCF 0241-19

Your Administrative Remedy has been investigated and determined to be MERITORIOUS IN
PART. Capital Construction conducted multiple site assessments in response to your complaint.
It has been determined modifications to existing showers/lavatories/toilets is warranted,

including the installation of additional grab bars. We have also identified a need to improve the .

inmate to shower/toilet/lavatory ratio. Plans are under review to expand housing options for our
less ambulatory residents beyond HU1. Weight pit access has also been identified as an area in
need of improvement, specifically resurfacing to permit unencumbered access. In. addition, it
was observed that current table heights in the dayrooms, library, dining rooms and visiting room
are not able to comfortably accommodate some of our larger wheelchair. residence. We are
currently working closely with Capital Construction ‘to expedite the modifications and
improvements as needed.

Exterior door thresholds have been assessed and are in compliance. Program activities are, and
will continue to be held in accessible areas within DRCF. All programs are conducted in the
lower level of each unit, visiting room, dining rooms or the library. There is no further action
warranted at this time.

 

572.11 fhe by
U/ Vi

_ Date Signature of Warden

A
coo

Case 8:20-cv-00692-PX Document 1-2 Filed 03/16/20 Page 6 of 8

| SETOA Sthia te « Aen .
Appendix 3 to DCD 185-002 Puy a3 Be fEale

Officer’s Nate: Print and Signature” ‘Date

CASE NO. dene hau |

 

 

MARYLAND DIVISION OF CORRECTION
REQUEST FOR ADMINISTRATIVE REMEDY
(Instructions for completing this form are on the back}
TO: [1] Warden of Insiitation

Emergency Ae as] Check only if your complaint poses 9 continued threat to your health, safety, or welfare.

FROM: (ls CASON PA‘ KC. £5 ; BOS 74. DB BF

 

LastName Elst ame Middle initial DOC Number Institution
Housing Location Ae hom > Proteciive Custedy [] Administrative Segregation ©] Disciplinary Segregation

 

Part A— ENMATE REQUEST
Wass ARE SS lwted ca Une Seana be lnchube chk avd \vartheh tar The. Slur.

‘oy Ane. Degaadmer’ oC Cubwe. Sofeka cod Covecdncral Secares COQKS) aad Noe Waren of
Use, Lon Cota doosl Vocals " RES As ee SHee, Keatcnate. GCOS mitecd was OS Ww es
4 Vn, Boarcan bility Déabktted Ack Canal, ans Ake Reena Ceeconal PStiankos

HA Ce | Sebues ‘ | i
=e cm wate oe ~~ Sips XZ ate} |

 

ante

 

 

Date _ Signature of [nmaie

i Part B—- RESPONSE
| ;
| !
:
Scene ee AO He nn nme |

Date Signature of Wardén i

i

 

You may appeal this response by following ihe procedure prescribed on the back of this form.

 

Part C- RECEIPT Case Ne, OPH I< 1 —

Last Name First Nante Middle hr: “BGC Sumber HAMHEtIOn

I acknow ledge receipt of your complantt daicd ¢ ) ial ( —_ inregardto: | WS Ae A EA fal

at ; Instituliogal ARP Cho} dinarot ,
moo, Orivinal: White - Institutiond PARE Coordinator

(Qy . Copy: Canary - Inmate

  
  
  

 

 

 

   

 

 

DOC Form t83-002¢ (Rev. 708)
Case 8:20-cv- 00692- PX Document 1-2 Filed 03/16/20 Page 7 RE Bndix 3 to DCD 185-002

‘fe or
af of: 3.f ates a

 

 

Part A (Continued) — INMATE REQUEST

Des AS Done, DA Ooty Aud waskAchwns oC Galles Ahad excel wheeldate
bums iowoks, Te Seal be WS Abd Dace wat balk oder AM ONS AS
Tefateb by oe Lo oS She NOX Slonacds Sek forth ba ADA Tile WL 98 CRE
®& 39.153 ) Sas , derteadion ¢ Gn CoTeaMLNO\ Saaidves, and Commonity
Cotcechional facil Kes. (\Pcrecal and C2) discrenmakion Pealni hikes,

16) Disel minoddae Yabibtes ,
G) Sonic entities shall casue ak Loews ar dettnioees Wn
Cicaitities ave. betes “in de mock wreg¢led Sedtim, oprupiadke
. Ay Ye needs BDC Me. intistodls.

See alos ACA Stankatd Stam Noe Sorin Ct?) EAkion AeA! Tormkes
town disabilities ofa based ino Mamtter Aiud Faris Loc Xheir Sofedy und
Senta . boost wosed by tamates ulilh Cisab\itics AS designed Se heir Use
Ons Rrsikes Gr iotegmdian ule obher inmates. Maqtans ands Serves are
Occessihe te inewkes uth ddabidieds who fesike in the Goldy. LE Awe
Saciidy GLEAN Adwiduars wan disabldss A most favike for drei
Yossuncy ans use of Ye facilis CeSuxtS. Hating inckded ibd ook Wwrkeds
th j SDEINS | Skeeziny ares j Kanishuaes } das CoD | Apileks ) ViSdShy Hoa NS )

Shacess ; ‘AN Wwerc Cameron Clerends .
Tn iS Case Abe Sracer is tA hondcot accesible tu. ee SD. Shawes

bose of Gorogiole gio WS / OF obysable Shsaet Seal) | he Asilek vs
WA udrthin Loe 0: foftione headhh § These iat Ye agpequte, Staci bekuteen
lnk Kx ubwelcrmes J The exerac dixcwanjs base Xtvestulds making WS
AiCicaulk Ao Cis} Ane weighs FLAS in Q Sloe. with \nose Cesk Cock
OS AS. hose Making TH undate for ty Wheel and me te Oe 7 The
dict room Nobles By draming Toor Anbles ¢ and visting foot dales ate. tot

 

hanticor Ole Sible,
4-50-14 MARL LAN S Mee Ls 180 s14
Date Inmate’s Name: Print and Signature DOC #

 

 

 

DOC Form 185-002C1
Case 8:20-cv-00692-PX Document 1-2 Filed 03/16/20 Page 8 Appendix 3 to DCD 185-002

SEMA SA Wee

2Pifeng DAT

 

 

 

Part A (Continued) - INMATE REQUEST

A of the obwee 195305 Shoals none been Asker inAn Conidesabion
Oceerbing Yb Ane MOK INCA Opndelwes Gree Ad bedding DILF's heosiae
unt 4 anb 2 CAL ewy inclube Zant 4) deny 09 Me Of6055 As Regain )
SecucceS } Gnd God wchies.

LA sri be anked Yoh dece’s Mowing unck 3 tS Soe, apfe grok,
Yaad cap “‘occesibe. Shuser ; WA Ane danny ol Vibe is ck aad ucep
Octesihle . ThereGce ,DESCS anblic oe unten Canes Claim Mook Censtahzad
Ose. Vequiced As acemmrdote me when O.LColding fy Ahem i418 alteods
Workucar Accesile Gab wrecks ADA Shanlocds .

REGIEE  RERUESTED

\. DUE make oli the apeopriole accommndations de-Mre ahove
‘Menkigoes ADATACA Stauniammerds Vislakions with IS heciwness das
from dhe dake Ane DMCS oer Sans Yas Mee,

 

aA. TL any at Ae Cequemes Atuemmodations ancl be cetdued OLLoib a4
An ADA ACA feanitemenls ease ackided ashe uth Vlochen’s

f .
Kes fone.

4. Monedoc dosages Ly lachube ; SA Ord View ches dy ather x. Consulk
Lain ea Conse.

7 rye
tion 4 jot
ap AD ed J -

 

ne eS WN
3-30-19 MARC CAMA Hane Conan 189674
Date Inmate’s Name: Print and Signature DOC #

 

 

3 of 3

Feel

Jom

DOC Form 185-002C1

~

 
